Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	- Claims 1-13, 15-17 and 19-22 are allowed.
- Claims 14 and 18 are cancelled.
- Claims 21 and 22 are newly added.

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- Following a telephonic interview held on 9/8/2021 and further communication ending on 9/9/2021, Applicant’s representative Mr. Dan Hu authorized the Examiner’s amendment presented below in order to place the application in condition for allowance.
- The rejections of claims 3, 5 and 7 under 35 USC 112(b) are withdrawn based on the claim amendments.
- In view of Examiner’s amendment presented below, the closest identified prior art of record including Smith alone or in combination with the IDS references, do not teach or suggest all the features of independent claim 1 as amended. 
- In view of the above, independent claim 1 is deemed allowable. Claims 9 and 15 recite features similar to those recited in claim 1 and are therefore allowable for similar reasons. Claims 2-8, 10-13, 16-17 and 19-22 depend on one of claims 1, 9 and 15 and are therefore allowable by virtue of their dependency.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Examiner’s Amendment
 	The Examiner’s amendment presented below was authorized by Mr. Dan Hu following a telephonic interview held on 9/8/2021 and additional communication ending on 9/9/2021.
Please amend the claims as follows:
1.	(Currently Amended) A non-transitory machine-readable medium comprising instructions that, when executed by a processor, cause the processor to:
	order, as part of an execution of a trusted process, a plurality of processes into a sequence comprising a first process, a second process, and a third process;
	generate, as part of an execution of the first process, a first value obtained by applying a hash function on a code portion of the second process following the first process in the sequence; [[and]]
	generate, as part of an execution of the second process, a second value obtained by applying a hash function on the first value generated by the first process preceding the second process in the sequence and on a code portion of the third process following the second process in the sequence;
generate, as part of an execution of an intermediate process preceding a last process in the sequence, a final value obtained by applying a hash function on a value generated by a further process preceding the intermediate process in the sequence, and on a code portion of the last process; and
provide a representation of the final value to the trusted process for verification of the final value.


modify, as part of the execution of the second process, the second value; and
send the modified second value to the third process.

3.	(Currently Amended) The non-transitory machine-readable medium of claim 1, wherein the last process is the first process

4.	(Previously Presented) The non-transitory machine-readable medium of claim 1, wherein ordering the plurality of processes into the sequence comprises randomizing an order of the plurality of processes in the sequence.

5.	(Previously Presented) The non-transitory machine-readable medium of claim 1, comprising instructions that when executed cause the processor to:
	modify, as part of the execution of the first process, the first value using a key associated with the first process; and
	modify, as part of the execution of the second process, the second value using a key associated with the second process.

6.	(Previously Presented) The non-transitory machine-readable medium of claim 2, comprising instructions that when executed cause the processor to modify, as part of the execution of the second process, the second value using a seed.

7.	(Currently Amended) The non-transitory machine-readable medium of claim [[3]]1, comprising instructions that when executed cause the processor to, as part of the execution of the trusted process, verify the final value.

8.	(Previously Presented) The non-transitory machine-readable medium of claim 1, comprising instructions that when executed cause the processor to, as part of the execution of the first process, pause the execution of the second process, calculate the first value after pausing the second process, and resume the execution of the second process after calculating the first value.
	
9.	(Currently Amended) A method of a system comprising a hardware processor, comprising:
	generating, as part of an execution of a first process in a sequence of processes, a first value obtained by applying a hash function on an information element and a code portion associated with a second process following the first process in the sequence of processes, the information element being based on a code portion associated with the first process; [[and]]
	generating, as part of an execution of the second process, a second value obtained by applying a hash function on the first value and on a code portion associated with a third process following the second process in the sequence of processes;
generate, as part of an execution of an intermediate process preceding a last process in the sequence, a final value obtained by applying a hash function on a value generated by a further process preceding the intermediate process in the sequence, and on a code portion of the last process; and
provide a representation of the final value to a trusted process for verification of the final value.

10.	(Previously Presented) The method of claim 9, comprising, as part of the execution of the first process, pausing the execution of the second process, calculating the first value after pausing the execution of the second process, and resuming the execution of the second process after calculating the first value.

11.	(Previously Presented) The method of claim 9, wherein the information element is further based on a seed.

12.	(Currently Amended) The method of claim 9, wherein the last process is the first process

13.	(Currently Amended) The method of claim 9, comprising comparing the final value with an expected value.

14.	(Cancelled)

15.	(Currently Amended) A device comprising:
	a memory to store a plurality of processing modules ordered in a sequence, the sequence including a first processing module, a second processing module, and a last processing module;
a processor;
	the first processing module executable on the processor and including a first hash calculation module to calculate a first hash value of a portion of the memory containing the second processing module following the first processing module in the sequence;
	the second processing module executable on the processor and including a hash calculation module to calculate a final hash value from the first hash value calculated by the first processing module and a portion of the memory containing program code of the last processing module following the second processing module in the sequence; and
	a verification module executable on the processor to verify [[a]]the final hash value calculated by the second processing module in the sequence.

16.	(Currently Amended) The non-transitory machine-readable medium of claim [[3]]1, wherein the intermediate process is the second process, the last process is the third process, the further process is the first process, and the final value is the second value 

17.	(Previously Presented) The non-transitory machine-readable medium of claim 6, wherein the seed comprises a random value.

18.	(Cancelled)

19.	(Currently Amended) The device of claim 15, wherein the first processing module is to sign the first hash value with a first key and provide a signed version of the first hash value to the second processing module

20.	(Previously Presented) The device of claim 15, wherein the processor is to randomly order the plurality of processing modules to form the sequence.

21.	(New) The method of claim 9, wherein the intermediate process is the second process, the last process is the third process, the further process is the first process, and the final value is the second value.

22.	(New) The device of claim 15, wherein the sequence including the plurality of processing modules includes a further processing module preceding the first processing module.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434